Citation Nr: 0024782	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Whether the veteran is eligible for nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
June 1957.

This matter arises from March 1997 and September 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  In June 2000, the veteran appeared for a hearing 
before the undersigned Board Member sitting in Muskogee.


FINDINGS OF FACT

1.  By rating decision in February 1976, entitlement to 
service connection for a low back disability and a right knee 
disability was denied; the veteran did not file a notice of 
disagreement from that determination. 

2.  By rating decision in June 1982, a request to reopen the 
low back and knee claims were denied on the basis that there 
was no new and material evidence; the veteran did not file a 
notice of disagreement from that determination.  

3.  Evidence received subsequent to the June 1982 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for entitlement to service connection for either a low back 
disability or a right knee disability. 

4.  The veteran served on active duty from April 1955 to June 
1957, and did not serve during a period of war.   
CONCLUSIONS OF LAW

1.  The June 1982 rating decision which denied the veteran's 
request to reopen a claims of entitlement to service 
connection for a low back disability and a right knee 
disability is the most recent final determination denying the 
benefits sought by the veteran.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  New and material evidence has not been received since the 
June 1982 rating decision, and the veteran's claims of 
entitlement to service connection for a low back disability 
and a right knee disability have not been reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 (1999).

3.  The eligibility criteria for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101(9), 1521 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In August 1957, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
knee injury.  The veteran failed to appeal that 
determination.  In February 1976, the RO denied the right 
knee claim again on the basis that the injury sustained to 
the right knee during service had resolved prior to 
separation without residual disability.  The RO also denied 
the veteran's claim for a low back disability on the basis 
that the veteran's diagnosed spondylolisthesis of L5-S1 was 
not incurred during service.  The veteran failed to appeal 
that determination.  The veteran tried to reopen his claim on 
several occasions over the ensuing years, with the last final 
determination by the RO in June 1982.  The veteran was 
advised of his procedural and appellate rights with the June 
1982 decision, and he did not file a notice of disagreement.

The evidence before the Board at the time of the February 
1976 decision consisted of service medical records, a private 
medical record, and a VA examination report.  The veteran's 
service medical records showed that he was treated in October 
1955 for a twisting injury of his right knee 2 months 
earlier.  There was some swelling and tenderness of the right 
knee.  An X-ray report indicated no abnormality of the knee.  
The veteran was advised to keep his right knee straight and 
was allowed a limited duty profile for 4 weeks.  A January 
1956 treatment note indicated complaints of a sore back with 
a normal X-ray report.  The diagnosis was reported as sore 
back.  An October 1956 separation examination report noted 
that the veteran's right knee had been catching in the summer 
of 1955 and the veteran had trouble over long marches.  There 
was no reference to the back.  A separation examination 
report of June 1957 reflected no complaints, clinical 
findings, or abnormalities regarding the veteran's right knee 
or back.  The physician noted that the veteran was treated 
for a right knee injury in 1955 without residual sequelae.  
There was no reference to the back or a back injury.

The private medical record referenced pain in the veteran's 
right knee and lumbar region with an apparent ruptured disc.  
The January 1976 VA examination report found no evidence of 
abnormality in the veteran's right knee and an X-ray was 
normal.  An X-ray of the lumbar and lumbosacral spine 
revealed congenital defect in the parts interarticularis at 
L5, S1 with anterior slipping and third degree 
spondylolisthesis, congenital, of L5 on S1.  The diagnosis 
was reported as congenital spondylolisthesis of L5-S1, with 
no diagnosed right knee disability.

Subsequent to the February 1976 rating decision, the veteran 
submitted private medical records covering the period from 
March 1976 to January 1979.  These records all show diagnoses 
of spondylolysis and spondylolisthesis of L5-S1 as well as 
degenerative disc disease.  The veteran was noted to have 
right knee pain but physical examinations were without 
diagnosed disability of the right knee.  None of the 
physicians related the veteran's back disability to military 
service.

The veteran also submitted statements dated in 1981 and 1982 
from his former squad leader and a truck driver in his 
platoon.  The men attested to the veteran's fall from a truck 
in 1956 and first aid treatment, and another former soldier 
stated that he had visited the veteran in the hospital in 
Germany.  

The RO reviewed all of this evidence, found that it was not 
new and material, and declined to reopen the veteran's 
claims.  He failed to note his disagreement and the June 1982 
decision became final.  38 U.S.C.A. § 7105(c).  
 
Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the June 1982 RO decision, the veteran has submitted a 
November 1989 private physician's statement of the veteran's 
disability and his own statements of the case.  The physician 
confirmed the veteran's diagnosed Grade III spondylo-
listhesis, and noted a past history of surgical fusion that 
was unsuccessful.  He further attested to the veteran's 
inability to perform manual labor.  The veteran's right knee 
was not referenced.  

The veteran was also afforded a VA examination in April 1994 
which reflected a diagnosis of low back pain by history and 
no diagnosis regarding the right knee.  The physical 
examination report of both the back and the knees was without 
abnormality.  

The veteran appeared for a hearing in June 2000 and offered 
testimony essentially reiterating his previous reports of 
injury to his right knee and back during service.  He 
testified that he was not treated for his back or knee after 
service until he broke his back in 1967.  He stated that he 
was riding a bull at the time that his legs went to sleep and 
he blamed it on his injury during the service.  He also 
testified that he had surgery on his back approximately 20 
years earlier.  He stated that a VA doctor saw his military 
records and told him that he had a ruptured disc at L5, and a 
ruptured tendon in his knee.  

In reviewing all of the evidence of record in conjunction 
with the veteran's claims for service connection for a low 
back disability and a right knee disability, the Board finds 
that the evidence received since the June 1982 RO decision is 
essentially cumulative as to the matters they address.  
Notwithstanding that the private and VA medical records are 
"new" in that they have not been previously considered, 
they are cumulative in that they simply confirm previous 
diagnoses of spondylolisthesis with additional diagnoses of 
disc disease and pathology, and the lack of diagnosed 
disability of the right knee.  They add nothing new to the 
record with the exception of the reference to past back 
surgery. They do not in any way suggest that the veteran's 
back disability, spondylolisthesis or disc pathology, is the 
result of military service or that they are related to a back 
injury in service, and they do not show and diagnosed 
disability of the right knee.  Nor does the veteran's 


testimony provide material evidence of relevance.  His 
testimony that he "broke" his back riding a bull in 1967 
simply serves to further support a finding that his current 
back disability is unrelated to service.  As such, the Board 
concludes that newly received evidence is not in any manner 
so significant that it must be considered to fairly decide 
the veteran's claim.  

Accordingly the Board finds that there is no evidence 
submitted with respect to the veteran's claims which by 
itself, or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Thus, it follows that the 
claims for service connection for a right knee disability and 
a low back disability have not been reopened.  The Board 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Nonservice-connected Pension

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to 
nonservice-connected disabilities.  A veteran who meets the 
service eligibility requirements outlined in 38 U.S.C.A. § 
1521(j) is entitled to pension benefits provided he is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct. 38 
U.S.C.A. § 1521(a).

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; served during a period of war and was 
discharged or released from service for a service-connected 
disability; served for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or 


served for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j).

The evidence in this case shows that the veteran's military 
service did not occur during any specified period of war.  
The beginning and ending dates of each war period beginning 
with the Indian War are set forth in 38 C.F.R. § 3.2.  The 
law recognizes as wartime service, the "Korean conflict," 
which commenced on June 27, 1950 and ended on January 31, 
1955.  38 U.S.C.A. § 101(9),(11); 38 C.F.R. § 3.2(e).  In 
this case, the veteran indicated in his application for 
nonservice-connected pension benefits, and his DD Form 214 
shows, that he served on active duty from April 1955 through 
June 1957, both in the continental United States and 
overseas.  Accordingly, as the veteran did not serve in the 
active military, naval, or air service during a period of 
war, he is not eligible to receive pension benefits under the 
provisions of 38 U.S.C.A. § 1521.

While the Board acknowledges the veteran's assertion that his 
service in Germany should be considered combat service 
because Russia had tanks in Hungary, there is no provision in 
the law to support his request and the Board has no authority 
to alter the legal criteria governing basic eligibility for 
pension benefits.  According to these criteria, there is no 
basis in law on which to grant the benefit sought.  
Therefore, as the disposition of this claim is based on the 
law and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Having failed to submit new and material evidence, the 
application to reopen claims of entitlement to service 
connection for a right knee disability and a low back 
disability, is denied.

Eligibility for nonservice-connected pension benefits is 
denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 

